Citation Nr: 1737987	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In July 2016, a videoconference hearing was held before the undersigned; a transcript is of record. 

In October 2016, the Board remanded this case for further evidentiary development, to include scheduling the Veteran for a VA examination to determine the etiology of any current right foot disability.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. Id. "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

As an initial matter, the Board is sincerely grateful to the Veteran for his service to his country and is sympathetic towards his foot condition.  In a March 2017 letter from the Veteran, the Veteran stated that he "will no longer attempt to continue any appeal." See Veteran's March 2017 Correspondence. 

The Veteran's letter, read in its entirety, clearly conveys a desire to withdraw the appeal and meets the criteria under 38 C.F.R. § 20.204. In this regard, the Board finds that the Veteran's March 2017 withdrawal letter was explicit, unambiguous, and done with a full understanding of the consequences of such action. See Delisio, supra. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding service connection for a right foot disability is dismissed.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


